UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2019


KHALIL ZOUBAIRI; MOUAD ZOUBAIRI; ZAID ZOUBAIRI,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 27, 2014                 Decided:   October 8, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA & STROUD IMMIGRATION LAW GROUP,
Raleigh, North Carolina, for Petitioners.       Stuart Delery,
Assistant Attorney General, Civil Division, Ernesto H. Molina,
Jr., Assistant Director, Drew C. Brinkman, Trial Attorney,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Khalil       Zoubairi       (Zoubairi),      a       native     and    citizen   of

Morocco,        petitions    for    review   from       a    final    order   of   removal

issued by the Board of Immigration Appeals (the Board). 1                               We

affirm.

       Zoubairi entered the United States on a tourist visa in

1995 and overstayed his visa.                  On December 7, 2001, Zoubairi

married Joyce Clark, a United States citizen, and was granted

lawful permanent resident (LPR) status on a conditional basis

pursuant to 8 U.S.C. § 1186a.                    To remove the condition and

obtain complete LPR status, Zoubairi and Clark filed a joint

petition to remove the conditional basis of his LPR status on

August      4,    2004.      On    September     29,        2004,    the   Department   of

Homeland Security (DHS) sought to rescind Zoubairi’s LPR status

in Immigration Court in Atlanta, Georgia, contending that he did

not enter into his marriage with Clark in good faith.

       Zoubairi and Clark were divorced on August 26, 2005.                             On

June       9,    2008,    Zoubairi    withdrew      the       previously-filed      joint

petition to remove the conditional basis of his LPR status and

instead applied for a waiver of the joint-filing requirement


       1
       Zoubairi’s minor sons also participate in this appeal as
derivative   beneficiaries  to   Zoubairi’s  claim for  relief.
Because the claims of the minor sons are derivative, we provide
no separate analysis for Zoubairi’s minor sons.



                                         - 2 -
pursuant to 8 U.S.C. § 1186a(c)(4), claiming that he had married

Clark in good faith but the marriage had ended in divorce.                                  On

October 8, 2009, DHS denied Zoubairi’s waiver application and

terminated his conditional LPR status, finding that he failed to

show that he married Clark in good faith.

      On    April     16,    2010,     DHS       commenced      removal        proceedings

against Zoubairi by filing a Notice to Appear in Immigration

Court in Charlotte, North Carolina. 2                    DHS alleged that Zoubairi

was removable as an alien: (1) who had remained in the United

States for a time period longer than permitted; (2) who had been

inadmissible at the time he was granted conditional LPR status;

and   (3)    whose     conditional         LPR    status     had       been    terminated.

Zoubairi appeared before an immigration judge (IJ) and conceded

his removability.            However, he renewed his application for a

waiver of the joint-filing requirement, once again claiming that

he had married Clark in good faith.

      On    October    24,    2011,    and       March    22,     2012,       the   IJ    held

hearings.       On    September       6,    2012,    the     IJ    issued       a   written

decision.     The IJ found that Zoubairi was removable as charged

based on his concession of removability and further found that

neither     Zoubairi    nor    Clark       were    credible       on    account      of    the


      2
       Because DHS sought removal, the rescission proceeding in
Immigration Court in Atlanta was terminated.



                                           - 3 -
numerous      inconsistencies        in     their   testimony   and    the     record

evidence.       Because Zoubairi had not entered into his marriage

with Clark in good faith, the IJ found that Zoubairi was not

entitled to a waiver of the joint-filing requirement and ordered

that he be removed from the United States.

       Zoubairi appealed the IJ’s decision to the Board.                      On July

16, 2013, the Board dismissed the appeal, finding no clear error

in the IJ’s determination that Zoubairi had not married Clark in

good faith.      This petition for review followed.

       In determining whether an alien has entered into a marriage

in good-faith, “the central question is whether [the couple]

intended to establish a life together at the time they were

married.”       Damon v. Ashcroft, 360 F.3d 1084, 1088 (9th Cir.

2004).     Under the relevant federal regulation, DHS examines all

relevant evidence to gauge this intent, in particular: (1) the

couple’s combined assets and liabilities; (2) the length of time

the    couple    cohabited          after    marriage;    and   (3)     the     birth

certificates      of   children       born     to   the   marriage.      8     C.F.R.

§ 1216.5(e)(2).

       We have reviewed the record and the decisions below and

conclude      that     the     evidence       in    the   record      clearly     and

overwhelmingly supports the Board’s determination that Zoubairi

did not intend to establish a marital life with Clark at the

time     he    entered       into     the    marriage,     notwithstanding        his

                                          - 4 -
challenges to this determination on evidentiary, constitutional,

and other grounds.       Because he did not enter into the marriage

in good faith, we hold that Zoubairi is not entitled to a waiver

of the joint-filing requirement.           In so holding, we decline to

address the government’s argument that we are precluded from

reviewing Zoubairi’s challenges to the Board’s waiver decision,

save his statutory and constitutional challenges.               See 8 U.S.C.

§ 1252(a)(2)(B)(ii)      (precluding     review   of    any    “decision    or

action of the Attorney General . . . the authority for which is

specified under this subchapter to be in the discretion of the

Attorney General”); id. § 1252(a)(2)(D) (authorizing review of

“constitutional claims or questions of law”).

     Accordingly,     the    petition    for   review   is     denied.      We

dispense   with   oral      argument    because   the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                   - 5 -